United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Moffett Field, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1996
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 25 and June 28, 2010 merit decisions denying her claim for a
recurrence of total disability. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on February 15, 2008 due to her accepted employment injury.
FACTUAL HISTORY
In September 2006, the Office accepted that appellant, then a 42-year-old lead
commissary support clerk, sustained left lateral epicondylitis, left medial epicondylitis, left
1

5 U.S.C. § 8101 et seq.

forearm strain and left wrist strain due to the repetitive duties of her job. Appellant underwent a
left lateral epicondylectomy on September, 14, 2007. On October 24, 2007 Dr. Roy Kim, a
Board-certified orthopedic surgeon, released appellant to work full time with restrictions,
including no pushing, pulling, lifting or repetitive movement with her elbow or left hand.
On October 29, 2007 appellant accepted a limited-duty position as a lead commissary
support clerk. The purpose of the position was to serve as a work leader over a group of three or
more commissary support clerks and supply technicians engaged in providing store level
accounts maintenance, computer operation and supply support to the commissary management
team. Appellant’s duties included distributing and balancing workload among employees in
accordance with established workflow, monitoring status and progress of work, making day-today adjustments in accordance with established priorities and ensuring written instructions. She
was advised that under no circumstances was she to deviate from the physical requirements in
Dr. Kim’s October 24, 2007 work capacity evaluation report of “no pushing/pulling, lifting,
repetitive movement of elbow with left hand.”
In reports dated December 29, 2007 and January 16, 2008, Dr. Kim reiterated that
appellant was able to work limited duty, provided that she be restricted from lifting, pushing or
pulling more than five pounds with her left hand.2
On October 19, 2009 appellant filed a recurrence of total disability claim alleging that the
employing establishment had withdrawn her light-duty assignment effective February 15, 2008.
In a letter dated October 29, 2009, she stated that the employing establishment had offered her a
position as a lead store associate at the time it abolished the original light-duty job. Appellant
rejected the job offer because she was unable to physically perform the required duties, such as
lifting up to 50 pounds, stocking shelves, performing housekeeping duties and prolonged
standing.
On November 13, 2009 the employing establishment stated that appellant voluntarily
resigned because she was unable to perform her duties and received a $25,000.00 separation
incentive at the time of her resignation.3 It noted that her light-duty position was abolished and
the title would have been changed to lead store associate, had she remained employed. The
employing establishment noted that it would have continued to accommodate appellant’s
restrictions.
The position description for lead store associate reflects that the primary purpose of the
position is to lead three or more employees in carrying out the main work assignments needed to
successfully operate a commissary store. The employee distributes and balances workload
among employees in accordance with established work flow, monitors status and progress of
work and makes day-to-day adjustments in accordance with established priorities, instructs
employees in specific tasks and job techniques, ensures written instructions and prepares
2

The record contains medical reports from appellant’s treating physicians subsequent to the date of appellant’s
claimed recurrence of disability.
3

The record contains a Form SF-50B reflecting appellant’s resignation effective February 15, 2008 due to her
inability to perform work duties. The form also reflects that she received a $25,000.00 separation incentive.

2

production reports as required. As necessary, the lead store associate conducts on-the-job
training covering all aspects of the work performed in the various functional retail areas of the
store, including front end operations, shelf stocking, inventory, merchandising, and work in any
area of the commissary, including such functions as operating the electronic checkout system,
totaling purchases and making correct change, verifying various forms of media, processing a
variety of accounting documents including requisitions, deposit reports, operating various
computer equipment needed to order and replenish stock, supporting the work performed in the
various commissary departments (e.g., meat, produce, grocery), and ensuring compliance with
safety and security practices and procedures. Physical effort involves frequent lifting, pushing,
pulling, carrying and handling of commissary products weighing up to 50 pounds without
assistance, heavier products removed with assistance from other workers or by using weighthandling equipment. Work also involves prolonged standing, stooping, kneeling, bending and
climbing.
In a December 27, 2007 field nurse report, Barry L. Markman, a registered nurse, stated
that appellant initially returned to full-time limited duty on October 29, 2007 and continued in
her job as a lead clerk with no reported difficulties. Pursuant to information received from the
employing establishment and appellant, Mr. Markman stated that the employer was eliminating
the lead clerk position and replacing it on February 17, 2008 with a lead store associate position,
which required lifting up to 50 pounds. Appellant declined the position because she believed she
would not be physically capable of performing the job. On December 21, 2007 she informed
Mr. Markman that she planned to stay at work until the change over occurred. Appellant
continued to be able to perform the regular duties of her lead clerk position within specified
limitations.
In a January 25, 2010 decision, the Office denied appellant’s claim finding that the
evidence was insufficient to establish any disability causally related to the accepted employment
injury. It also found no evidence to substantiate a withdrawal of a modified-duty assignment
made to accommodate her work injury.
On January 29, 2010 appellant, through her representative, requested a telephonic
hearing, which was conducted on April 14, 2010. Appellant testified that she stopped work on
February 15, 2008 because her light-duty position was abolished and her employer could no
longer accommodate her restrictions. She declined the lead store clerk position because she was
unable to perform the required duties. Appellant was allegedly told that she could accept the
new job or resign. She acknowledged that she did not stop work due to a worsened physical
condition.
By decision dated June 28, 2010, an Office hearing representative affirmed the
January 25, 2010 decision denying appellant’s recurrence claim. He found that the evidence
supported that appellant’s regular job as a lead commissary support clerk was abolished. The
Office hearing representative also found that the new position offered was within the limitations
established by her treating physician. Noting the employing establishment’s statement that
modified work would have continued to be available to appellant, he found that she would be
able to perform the duties required of the new position using only her right hand.

3

LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.4
Office procedures provide that a recurrence of disability can be caused by withdrawal of
a light-duty assignment made specifically to accommodate an employee if the withdrawal is not
due to misconduct or nonperformance of job duties.5
ANALYSIS
Appellant claimed that she sustained a recurrence of total disability when her modified
lead commissary support clerk position was withdrawn effective February 15, 2008. She did not
contend that her left elbow condition had worsened such that she was unable to perform the
duties of her modified position. Rather, appellant claimed that she was not able to physically
perform the required duties of the lead store associate position offered by the employing
establishment when her position was abolished. The Board finds that she sustained an
employment-related recurrence of total disability when her modified work was withdrawn by her
employer effective February 15, 2008.
The record reflects that on October 29, 2007 appellant accepted a limited-duty position as
a lead commissary support clerk, a position that was in keeping with her physician’s restrictions
of “no pushing/pulling, lifting, repetitive movement of elbow with left hand.” The Office found,
and the evidence establishes, that her lead commissary support clerk position was abolished
effective February 15, 2008. In its place, the employing establishment offered appellant a
position as a lead store associate, which it contended would accommodate her restrictions. The
substitute position, however, required physical activity outside the limitations established by her
physician.
Although the employing establishment contended that it would have continued to
accommodate appellant’s restrictions, the job description for lead store associate does not
support this contention. Appellant would be required to conduct on-the-job training covering all
aspects of the work performed in the various functional retail areas of the store, including front
end operations, shelf stocking, inventory, merchandising, and work in any area of the
commissary, including such functions as operating the electronic checkout system, totaling
purchases and making correct change, verifying various forms of media, processing a variety of
accounting documents including requisitions, deposit reports, operating various computer
equipment needed to order and replenish stock supporting the work performed in the various
4

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3b(1)(c) (January 1995).

4

commissary departments (e.g., meat, produce, grocery), and ensuring compliance with safety and
security practices and procedures. Physical effort would involve frequent lifting, pushing,
pulling, carrying and handling of commissary products weighing up to 50 pounds without
assistance, heavier products removed with assistance from other workers or by using weighthandling equipment. The hearing representative found that appellant would be able to perform
the duties required of the new position using only her right hand. The Board finds, however, that
the physical requirements as outlined exceed those established by her physician. Therefore, the
position did not comport with Dr. Kim’s restrictions.
There is no indication that the modified lead commissary supply clerk position was
withdrawn due to misconduct or nonperformance of job duties. The Board finds appellant has
established that she sustained a recurrence of total disability when her modified work was
withdrawn by her employer effective February 15, 2008.
CONCLUSION
The Board finds that appellant met her burden of proof to establish that she sustained an
employment-related recurrence of total disability on February 15, 2008.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 28 and January 25, 2010 decisions are reversed.
Issued: June 3, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

